Fourth Court of Appeals
                                        San Antonio, Texas
                                            November 25, 2020

                                            No. 04-20-00527-CV

                                     IN RE Stephanie AUBUCHON

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On October 29, 2020, relator filed a petition for writ of mandamus. The real party in interest
filed a response, to which relator replied. After considering the petition, response, reply, and the
record, this court concludes relator is not entitled to the relief sought. Accordingly, the petition for
writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on November 25, 2020.



                                                            _____________________________
                                                            Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2020.

                                                            _____________________________
                                                            Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2018-CI-06126, styled In the Interest of L.C.M. and M.J.M., Children,
pending in the 37th Judicial District Court, Bexar County, Texas. The Honorable Michael Mery signed the temporary
orders at issue in this original proceeding.